Affirmed and Memorandum Majority and Concurring Opinions filed
December 2, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00463-CV

                CHRISTOPHER MICHAEL DUPUY, Appellant

                                          V.

                    HEATHER RENE WILLIAMS, Appellee

                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-18982

    MEMORANDUM CONCURRING OPINION
      I concur in the judgment and join the opinion with the exception that the
lengthy fact recitation is completely irrelevant to the issues presented on appeal.

      This is a memorandum opinion that does not heed Texas Rule of Appellate
Procedure 47.4 that states, “the court should write a brief memorandum opinion no
longer than necessary to advise the parties of the court’s decision.” Tex. R. App. P.
47.4 (emphasis added). While I understand that the use of “should” is somewhere on
the spectrum between the discretionary word “may” and the defined
nondiscretionary words “shall” or “must” in the Rules,1 the court nonetheless has no
reason to make these facts that are uncontested on appeal easily available to anyone
who conducts an online search.

       I do not question that the use of “should” allows the court to do what it has
done. But I think the court should choose not to do so. The trial court ordered a
lifetime protective order—I would grant appellee all the privacy and respect we
legitimately can.




                                            /s/       Charles A. Spain
                                                      Justice


Panel consists of Justices Jewell, Spain, and Wilson (Jewell, J., majority).




       1
         Code Construction Act, Tex. Gov’t Code Ann. § 311.016 (“may” creates discretionary
authority or grants permission or power, “shall” imposes a duty, and “must” creates or recognizes
condition precedent); see Code Construction Act, Tex. Gov’t Code Ann § 311.002(4) (application
of Act to rule adopted under code).

                                                  2